Wilde J.
delivered the opinion of the Court. The ques
*154tion raised by the demurrer in this case is, whether toe demandant is estopped to traverse or deny the conveyance set up by the tenants from Alden Spooner to Walter Spooner ; and we are of opinion that he is not. The pleadings in the former action did not bring in question the validity of that conveyance. The question in issue was, whether the present demandant, at the time he purchased of Alden Spooner, had any knowledge or notice of the prior conveyance to Walter. To support the affirmative of that issue, it was only necessary to prove that the demandant had notice of such prior conveyance. But it was not necessary to prove the execution of the deed, or to establish its validity. So that the evidence which would be sufficient to maintain the issue in the former action, would wholly fail to prove the fact traversed in this case. The former verdict, therefore, is not conclusive as to the fact in question ; it is conclusive only as to the fact distinctly put in issue. 3 East, 346. The express point now raised was not decided in the former action; and estoppels are not to be multiplied or extended by inference. The rejoinder therefore is clearly insufficient, and the case must stand over for trial on the general issue.1

 See Standish v. Parker, 2 Pick. (2nd ed.) 22, 23, notes; Chitty on Contr (4th Am. ed.) 612, and notes.